Opinion by
Judge Hardin:
The plaintiff alleged in his petition and proved that he and the defendant had, before the institution of the suit, lived separately and apart for over five consecutive years; and under Sec. 1 of Article 3 of Chapter 47 of the Revised Statutes, either party was entitled to a divorce, however reprehensible his or her conduct may have been. Upon the last amended petition, and on the failure of the plaintiff to deny the allegations of the cross-petition, the defendant was entitled to all the relief adjudged to her; and she should also have been divorced if she had not discontinued her cross-petition for that object. But the judgment, in so far only as. it refuses to' divorce the plaintiff, must be reversed.
Wherefore the judgment is, to the extent indicated, reversed and the cause remanded with instructions to adjudge to the plaintiff a divorce, but leaving the .judgment in force as to the custody of the child of the parties, and all rights and privileges of the defendant as to property, as adjudged by the court below, and the appellant should pay the costs of this appeal.